Allowance
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Zhu He on 2/28/22.

					  Claims

1.	(Currently amended) A method for an apparatus for encoding data, the method comprising:	 
	allocating, from a set of sub-channels ordered based on a reliability metric, a subset of sub-channels for a respective plurality of parity check bits based on the reliability metric; 
mapping information bits to remaining sub-channels in the set of sub-channels without mapping any of the information bits to the subset of sub-channels allocated for the respective plurality of parity check bits such that the subset of sub-channels for the respective plurality of parity check bits have a lower reliability than the remaining sub-channels for the information bits; 
encoding the information bits and the respective plurality of parity check bits using a polar code to obtain encoded bits, the encoding based on at least the mapping of the information bits to the remaining sub-channels; and
to another apparatus.

11. (Currently Amended) An apparatus comprising:
       at least one processor; and
       a non-transitory computer readable storage medium storing programming for execution
by the at least one processor, the programming including instructions to cause the apparatus to:
       allocate, from a set of sub-channels ordered based on a reliability metric, a subset
of sub-channels for a respective plurality of parity check bits based on the reliability metric;
       map information bits to remaining sub-channels in the set of sub-channels without
mapping any of the information bits to the subset of sub-channels allocated for the respective
plurality of parity check bits such that the subset of sub-channels for the respective plurality of
parity check bits have a lower reliability than the remaining sub-channels for the information
bits;
       encode the information bits and the respective plurality of parity check bits using
a polar code to obtain encoded bits, the encoding based on at least mapping of the information
bits to the remaining sub-channels; and
      output the encoded bits to another apparatus.

        				          Allowability
Claims 1-20 are allowed.  
It has been determined after careful review of the claims, when read as a whole, that the prior art (Earnshaw et al. – U.S. Pub. No. 2013/0013976) teaches: receiving a transport block, wherein, the transport block comprises code blocks, such that the code blocks include an error detection 
However, when read as a whole, the prior art does not teach: mapping information bits to remaining sub-channels in the set of sub-channels without mapping any of the information bits to the subset of sub-channels allocated for the respective plurality of parity check bits such that the subset of sub-channels for the respective plurality of parity check bits have a lower reliability than the remaining sub-channels for the information bits; encoding the information bits and the respective plurality of parity check bits using a polar code to obtain encoded bits, the encoding based on at least the mapping of the information bits to the remaining sub-channels; and outputting the encoded bits to another apparatus.
     

Or 
Please cancel the previous Abstract and replace it with the following rewritten abstract.

If the abstract is being substantially rewritten, submit a new abstract in clean text (no markings) accompanied by an instruction for the cancellation of the previous abstract.

Amendments to the Drawings:
The attached sheets of drawings include changes to Figures      .  These sheets, which include Figures      , replace the original sheets including Figures      .  

Attachment:  Replacement Sheets

Any replacement drawing sheet including amended figures must include all of the figures appearing on the immediate prior version of the sheet (i.e., if the previous drawing sheet included Figures 1 and 2, but you've only amended figure 1, the Replacement Sheet of drawings should still include Figures 1 and 2).  "Replacement Sheet" must be identified in the top, center margins, as such.  If submitted, annotated sheets must be identified in the top center margin as "Annotated Sheet Showing Changes."

                                           CONCLUSION

      Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
      Any inquiry concerning this communication or earlier communications from the examiner should be directed to Enam Ahmed whose telephone number is 571-270-1729.  The examiner can normally be reached on Mon-Fri from 8:30 A.M. to 5:30 P.M.
Albert Decady, can be reached on 571-272-3819.
 The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
            EA
          3/7/22
/ALBERT DECADY/Supervisory Patent Examiner, Art Unit 2112